United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-40856
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FREDIE FERNANDO ARIAS-ORTEGA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-45-ALL
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Fredie Fernando Arias-Ortega (“Arias”) appeals his guilty-

plea conviction and sentence for being an alien unlawfully found

in the United States after deportation pursuant to 8 U.S.C.

§ 1326.   He argues that the magistrate judge lacked jurisdiction

to accept his guilty plea, that his prior cocaine-possession

conviction was not an aggravated felony for purposes of U.S.S.G.

§ 2L1.2(b)(1)(C) (2001), and that 8 U.S.C. § 1326 is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40856
                               -2-

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).

     Arias concedes that his arguments are foreclosed by this

court’s precedent; he raises these issues only to preserve them

for possible Supreme Court review.   See United States v. Bolivar-

Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002), cert. denied, 2003

WL 729161 (U.S. Mar. 31, 2003); United States v. Caicedo-Cuero,

312 F.3d 697, 706-11 (5th Cir. 2002), petition for cert. filed,

(U.S. Mar. 19, 2003)(No. 02-9747); United States v. Dabeit, 231

F.3d 979, 984 (5th Cir. 2000).   His arguments are foreclosed.

     AFFIRMED.